Title: To James Madison from Alexander James Dallas, 20 November 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
20 November, 1816.

An oppressive attention to the business of the court has prevented my making the inclosed draft earlier; and I send it now in a very rough state, rather than lose a mail for the purpose of copying it.
I could not venture to fill the blank in the second page; but the figures will be supplied by the Register, upon a question: what will be the aggregate of the public funded debt after the dividend of the 1st of January has been paid, including the debt both before and since the late war?
My object has been to be concise and general.  I feel the full responsibility of using language which is to be ascribed to you.  I am, dear sir, most affectionately and respectfully yours,

A. J. Dallas

